     Case 4:21-cv-00751-P Document 57 Filed 07/02/21           Page 1 of 1 PageID 614



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION


HOWARD JACOBOWITZ, et al.,                    §
                                              §
        Plaintiffs,                           §
                                              §
v.                                            §
                                              §      Civil Action No. 4:21-cv-00751-P
RANGE RESOURCES                               §
CORPORATION, et al.,                          §
                                              §
        Defendants.                           §

                                   FINAL JUDGMENT

        This Final Judgment is issued pursuant to Federal Rule of Civil Procedure 58. In

accordance with the Order this case (ECF No. 56):

        It is ORDERED, ADJUDGED, and DECREED that Plaintiffs’ claims are

DISMISSED without prejudice.

        The Clerk shall transmit a true copy of this Final Judgment to the parties.

        SO ORDERED on this 2nd day of July, 2021.
